



Exhibit 10.1


SECOND AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT


THIS SECOND AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT, effective as of
December 30, 2016 (the “Amendment”), to that certain executive employment
agreement previously entered into, effective January 1, 2014 (the “Agreement”),
by and between LAPOLLA INDUSTRIES, INC., a Delaware corporation (the “Company”)
and DOUGLAS J. KRAMER (the “Executive”).


WHEREAS, the Company and the Executive are the parties to the Agreement;


WHEREAS, the Company and the Executive previously entered into a First Amendment
to the effective as of October 21, 2015 (“First Amendment”), to change the
definition of “EBITDA,” as provided in the annual performance bonus provisions
of the Agreement, to the definition of “Adjusted EBITDA” as contained in all
other executive officers’ annual bonus provisions adopted by the Company after
the effective date of the Agreement; and


WHEREAS, the Company and the Executive desire to further amend the Agreement for
the purposes set forth in paragraphs 1 and 2 below;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is acknowledged by both the Company and the Executive, the Company and
the Executive agree as follows:


1.    Section 1 of the Agreement, “Employment Term”, is hereby amended in its
entirety to read as follows:


“1.    EMPLOYMENT TERM. Subject to the provisions of Section 4 hereof, provided
the Executive is employed as the President and Chief Executive Officer of the
Company on December 31, 2013, the Agreement shall be effective commencing on
January 1, 2014 and ending on December 31, 2016 (the “Term”). Provided Executive
is employed as President and Chief Executive Officer of the Company on December
31, 2016, the Term shall be extended for one year, ending on December 31, 2017.”


2.    Section 2 of the Agreement, Positions; Duties, is hereby amended to add
the following language at the end of Section 2.2:


“Without regard to any other duties, powers and responsibilities Executive may
have under this Agreement, it is agreed that commencing January 1, 2017, he
shall submit, twice each month, a report of his planned sales activities in an
acceptable form to the Board of Directors or its designee.”


3.    Entire Agreement. This Amendment, together with the First Amendment and
the Agreement shall constitute the entire agreement between the parties hereto
with respect to the terms of the Executive’s employment with the Company and
together shall supersede all prior agreements, understandings and arrangements,
oral or written, between the parties hereto with respect to such subject matter,
and the terms and conditions of the Executive’s employment with the Company
shall be governed solely pursuant to the terms of this Amendment, the First
Amendment and the Agreement. In the event of any conflict between the terms of
this Amendment and the First Amendment or the Agreement, the terms of this
Amendment shall govern.


4.    Effectiveness. Except as modified by this Amendment, the Agreement and the
First Amendment shall remain in full force and effect and shall remain binding
upon the Company and the Executive; provided, however, that the provisions of
this Amendment shall not be a triggering event or otherwise be deemed to give
the Executive any cause to terminate the Agreement and shall not give the
Executive any right to claim that any of the provisions of the Agreement or the
First Amendment (not otherwise modified pursuant to this Amendment) are invalid,
including without limitation the nonsolicitation and noncompetition provisions
of Section 12 and the confidential information provisions of Section 13 of the
Agreement.


5.    Consultation with Independent Counsel. Executive represents to Company
that he has been advised by Company to consult with independent counsel of his
own choosing with respect to this Amendment and that he either has consulted
with independent counsel or has voluntarily chosen not to do so.


6.    Severability. The invalidity or unenforceability of any particular
provision of this Amendment shall not affect its other provisions, and this
Amendment shall be construed in all respects as if such invalid or unenforceable
provision had been omitted.





--------------------------------------------------------------------------------





7.    Governing Law. This Amendment shall be construed and governed in
accordance with the laws of the State of Delaware.


8.    Counterparts. This Amendment may be executed in counterparts, each of
which when so executed shall be deemed to be an original and both of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Amendment by facsimile or PDF shall be
effective as delivery of a manually executed counterpart of this Amendment.


IN WITNESS WHEREOF, this Amendment has been executed as of the date first
written above.
LAPOLLA INDUSTRIES, INC.






By: /s/ Richard J. Kurtz, Chairman                    
Name: Richard J. Kurtz
Title: Chairman of the Board


EXECUTIVE






/s/ Douglas J. Kramer
Douglas J. Kramer



